Citation Nr: 1127579	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-36 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include eczema and/or as being due to an undiagnosed illness.

2.  Entitlement to benefits for child's left hand deformity as a result of Gulf War syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 1995.  This period of active duty included service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in April 2007, denied the Veteran's claim for benefits for his child's left hand deformity, and in May 2007, denied service connection for eczema previously claimed as a skin condition.  Timely Notices of Disagreement were received by VA as to each issue in April and May of 2007 respectively.

In March 2011, the Veteran testified at a Travel Board hearing held at the Houston RO.  The Veteran's son was also in attendance at the hearing as an observer, but did not offer any testimony.

The issue of entitlement to service connection for a skin disorder, to include eczema and/or as an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Birth defects in the Veteran's child, alleged to be attributable to the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War, do not constitute a disease or disability within the meaning of legislation governing the award of compensation benefits.


CONCLUSION OF LAW

There is no legal entitlement to benefits for a birth defect claimed to have been the result of a veteran's service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 1815, 1821 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317, 3.814, 3.815 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Insofar as the Veteran's claim for benefits for his child's left hand deformity as a result of Gulf War syndrome, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply as the law, and not the evidence, is dispositive.  See VAOPGCPREC 5-2004 (holding that VA is not required to provide the information and evidence necessary to substantiate a claim and is not required to assist a claimant in developing evidence to substantiate a claim where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As discussed below, the Veteran has not presented a claim for which benefits may be granted under existing law.  Accordingly, this case presents a situation in which the law, and not the evidence, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under the circumstances, no particular notice to the Veteran with regard to that issue is required under VCAA.




II.  Benefits for Child's Left Hand Deformity as a Result of
Claimed Gulf War Syndrome

In his March 2007 claim, the Veteran asserts entitlement to VA disability benefits for his son's congenital left hand deformity.  In support of his claim, the Veteran asserts his belief that his son's deformity is a "by product [sic] of the Gulf War Syndrome."  Also in support of his claim, the Veteran has submitted various internet and magazine articles which appear to suggest a correlation between birth defects and parents who were present in Southwest Asia during the Persian Gulf War.  The Veteran's son was also present at the Veteran's March 2011 Travel Board hearing, and on appearance, did demonstrate the presence of a left hand deformity.

The Board is sympathetic to the Veteran's claim.  Nonetheless, current statutes and regulations do not provide for the award of disability benefits for birth defects in children that have been alleged or shown by the evidence to have resulted from a veteran's service in Southwest Asia during the Persian Gulf era.  See 38 U.S.C.A. §§ 1110, 1117, 1131, 1815, 1821; 38 C.F.R. §§ 3.303, 3.317, 3.814, 3.815.  Understanding in this regard was expressed by the Veteran in his November 2008 substantive appeal as to this issue, and again in testimony at his March 2011 Travel Board hearing.

As there is no current basis under applicable law for the benefit sought, this claim must be denied for lack of legal merit.  Sabonis, 6 Vet. App. 426.


ORDER

Entitlement to benefits for child's left hand deformity as a result of Gulf War syndrome is denied.




REMAND

A review of the Veteran's service treatment records reveals that he was treated during service, in March 1986, for complains of swollen and itching fingers and elbows.  At the time of treatment, the treating physician noted that the Veteran worked as an aircraft mechanic, and hence, was exposed to various oils, paints, fuels, and solvents.  In this regard, a February 1986 occupational health examination report also notes that the Veteran's normal duties included cleaning aircraft parts, degreasing, and minor soldering work.  An examination performed at the March 1986 treatment revealed fine papular eruptions on the dorsums of the fingers and on both elbows, with edema and erythema.  Various areas of pigmentation were also noted.  At that time, a provisional diagnosis of contact dermatitis was given.  A subsequent examination of the Veteran, performed in February 1990, also revealed the presence of skin rashes.  No diagnosis with regard to the Veteran's skin disorder was given at the February 1990 treatment.

A performance evaluation encompassing the Veteran's period of service from April 1990 through March 1991 reveals that the Veteran was deployed to the Southwest Asia theater of operations to act as an Arabic interpreter during Operation Desert Storm.  Although specific dates of service in the Southwest Asia theater are not apparent in the record, the record establishes that the Veteran did indeed serve in that capacity.

Following receipt of the Veteran's skin disorder claim, he was afforded a VA examination in February 2007.  At that time, the Veteran reported intermittent itchy patches of skin on his body which he had been experiencing for the past five to seven years.  He stated that he was "having a good day" with regard to his skin symptoms on the date of the VA examination.  Indeed, an examination of the Veteran revealed only minimally erythametous pink patches of skin over the left elbow and on the left flank.  The VA examiner provided a diagnosis of eczema of uncertain cause, but nonetheless, opined that the eczema was "very unlikely to be due to [the Veteran's] service."  No further explanation or rationale was provided by the VA examiner for his negative nexus opinion.

Although the examination report indicates that the Veteran's claims file was reviewed, there is no discussion by the examiner of the Veteran's in-service diagnosis and treatment for skin disorders in 1986 and 1990 in relation to the Veteran's current disorder.  Moreover, the VA examiner does not address the Veteran's potential exposure to various solvents, fuels, oils, and greases during service, nor does he provide an explanation as to what relationship, if any, such substances might have to the Veteran's current skin disorder.  Similarly, the VA examiner does not in any way provide a rationale as to why the Veteran's current eczema is "very unlikely" to be due to his service in the Persian Gulf War.  Finally, the Board notes that subsequently received VA treatment records, which correspond to dermatological treatment received by the Veteran from January 2008 to May 2010, indicate that the Veteran was examined during a flare-up in July 2008 and also include results of a biopsy performed in August 2008.

In view of the foregoing, the Board finds that the opinions and conclusions rendered in the February 2007 VA examination report are insufficient to permit the Board to make a determination as to the nature and etiology of the Veteran's claimed skin disorder.  Under the circumstances, after efforts have been made to obtain and associate with the claims file any records of treatment since May 2010, the Veteran should be scheduled for a new VA examination.  38 C.F.R. § 3.159(c)(4).  The new examination must be performed in conjunction with a review of the complete claims file.  In the resulting report, the VA examiner must also provide full and complete rationale for each of the findings and conclusions requested in the following remand instructions, supported by a discussion of the relevant findings from the Veteran's reported medical history at the examination, findings on examination, review of the complete claims file, and any relevant medical principles.

The Board is aware that some disorders, such as skin rashes, are subject to periodic exacerbations.  See Ardison v. Brown, 2 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity). 


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for a skin disorder, to include eczema and/or as being due to an undiagnosed illness.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claim on both a direct basis and on the theory that it is due to an undiagnosed illness, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional VA and private treatment records which pertain to treatment since May 2010 and to schedule the Veteran for a new VA examination to determine the nature and etiology of his current skin disorder.  

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his skin disorder since May 2010.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a new VA examination, with an appropriate examiner, to determine the etiology of his skin disorder.  To the extent possible, schedule the examination during an active stage of the disease.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's skin disorder is due to an undiagnosed illness that has resulted from his service during in the Southwest Asia theater of operations during the Persian Gulf War.  The VA examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran's skin disorder is etiologically related to skin disorder for which the Veteran received in-service treatment in March 1986 and February 1990, or to in-service exposure to oils, paints, fuels, and solvents in his work during service as an aircraft mechanic, or to any other injury or illness incurred during his active duty service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service dermatological treatment records, various claims submissions, and photographs), relevant findings on examination and from the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for a skin disorder, to include eczema and/or as being due to an undiagnosed illness, should be readjudicated.  In this regard, the RO should consider service connection via all applicable theories, including on a direct basis and/or as being the manifestation of an undiagnosed illness incurred in service in the Southwest Asia theater of operations.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


